EXHIBIT 32.1 CERTIFICATIONS PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. SECTION 1350) Pursuant to section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of section 1350, chapter 63 of title 18, United States Code), the undersigned officer of Accelerated Acquisitions XIX, Inc., a Delaware corporation (the "Company"), does hereby certify, to such officer's knowledge, that: The amendment no.2 to the annual report on Form 10-K for the fiscal year ended March 31, 2014 (the "Form 10-K") of the Company fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, and the information contained in the Form 10-K fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: January 21, 2015 /s Timothy Neher Paul Falco Principal Executive Officer and Principal Accounting Officer A signed original of this written statement required by Section 906 has been provided to ACCELERATED ACQUISITIONS XIX, INC. and will be retained by ACCELERATED ACQUISITIONS XIX, INC. and furnished to the Securities and Exchange Commission or its staff upon request.
